Citation Nr: 1724154	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-19 004A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity (dominant), to include as associated with herbicide exposure and/or as secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity (non-dominant), to include as associated with herbicide exposure and/or as secondary to the service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for loss of teeth to include as secondary to service-connected type II diabetes mellitus. 


	ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1969 to January 1971.

2.  In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all issues on this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. B. MAYS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


